Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00329-CR

                                 Aaron DE LA GARZA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 18-08-0246-CRA
                         Honorable Lynn Ellison, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED August 5, 2020.


                                             _________________________________
                                             Irene Rios, Justice